122 Ga. App. 331 (1970)
176 S.E.2d 633
ALEXANDER
v.
THE STATE.
45360.
Court of Appeals of Georgia.
Argued June 8, 1970.
Decided July 8, 1970.
Rehearing Denied July 29, 1970.
Bettye H. Kehrer, Larry D. Woods, for appellant.
Lewis R. Slaton, District Attorney, Joel M. Feldman, Tony H. Hight, for appellee.
EVANS, Judge.
While the court in its order denying the demurrers stated that the defendant was allowed 30 days in which to appeal this order and if no appeal was made within that period the case "shall be set for trial at the expiration of said period at the earliest practical date," this is not the certification required by Georgia L. 1965, p. 18, as amended by Georgia L. 1968, pp. 1072, 1073 (Code Ann. § 6-701 (2)) in that there has been no certification that the "decision or judgment is of such importance to the case that immediate review should be had." See Davis v. Dixon, 118 Ga. App. 587 (164 SE2d 875). This court having no jurisdiction to review the ancillary judgment here compalined of, it not being a final judgment, the appeal must be
Dismissed. Deen, J., concurs. Hall, P. J., concurs in the judgment.